DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 85-94 in the reply filed on 10 February 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 85, 88-94, 107, 111-121 are pending; Claims 107, 111-115 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  
In addition, new claims 120-121, had they been presented in the previous claim set, would have been included in Group II.  The reasons for restriction remain the same as recited in the restriction mailed 12/10/2021, Section 2.  
Thus, claims 85, 88-94 and new claims 115-119 (commensurate in scope with elected claims of Group I) are subject to examination on the merits.

Priority
The instant application is a CON of US application 16/641,950 - filed 25 February 2020, which is a 371 of PCT/US2018/049766 filed 06 September 2018 which claims 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2021, 11/10/2021, 08/17/2021, 07/29/2021 and 06/07/2021 have been considered by the examiner.  It is noted, the NPL’s and FOR references cited in the IDS of 06/07/2021 were not considered as they were not provided.  See initialed and signed PTO/SB/08’s. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 85, 88-94 and 115-119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 9, 20, 23, 28-29, 32, 36, 40, 44, 58, 62, 64, 67-68, 77, 81-82 and 84 of copending Application No. 16/641,950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.

The claims to the ‘950 application are drawn to a fusion polypeptide comprising an enzymatically active RNA-guided endonuclease, wherein the endonuclease introduces a single-stranded break in a target DNA (e.g. a nickase); and an error-prone DNA polymerase (claim 1).  Dependent claims recite that the endonuclease is a class 2 CRISPR/endonuclease, such as Cas9, Type V or Type VI CRISPR/endonuclease (claim 2); wherein there is a particular order to the fusion protein (claims 23, 28).  The claims are also drawn to cells containing the same, systems and methods of editing DNA utilizing the fusion proteins.  
Therefore, the scope of the claims in their broadest do not differ at all, merely the wording does; e.g. an RNA-guided endonuclease that introduces a single-stranded DNA cut is known in the art as a nickase; a DNA polymerases that introduce mutations into the synthesized DNA are known as error-prone. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 85, 88-94, 115-119 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (WO 2018/16562 – cited on IDS 11/10/2021; with an effectively filed date of 10 March 2017).
Liu et al. teach:
Regarding claims 85, 90-92, a fusion protein comprising an RNA-guided endonuclease that is a nickase and is selected from endonucleases such as: Cas9, Cpf1 (Cas12, e.g. type V), C2c2 (e.g. Cas13, type VI), a cytidine deaminase and a DNA 
Regarding claims 88-89 and 115, the DNA polymerase is for example a DNA polymerase beta, lamda, eta, mu, iota, kappa, alpha, delta, gamma and nu (See paragraph (See paragraphs 0042-0052 and Figures 41-47, claims 78-110), which are error prone DNA polymerases that introduce mutations into the target DNA inherently at a rate from 10-3 to 10-8 mutations per replication event.  
Regarding claim 93, said fusion protein comprises a linker sequence (See paragraph 0065, 00231-00233).
Regarding claim 94, said fusion protein comprises a nuclease localization signal (NLS) – See paragraph 0070.
Regarding claim 116, the order of the fusion protein is endonuclease domain followed by the DNA polymerase (See claim 30).  It is noted, the claim is open and comprising and additional sequences/domains are thus permitted.
Regarding claim 117, the order of the fusion protein is endonuclease domain followed by the DNA polymerase which is interspersed with linker sequences (See claim 30, 33).
Regarding claims 118-119, the order of the fusion protein is endonuclease domain followed by the DNA polymerase which is interspersed with linker sequences (See claim 30, 33) and nuclease localization signals fused to the N-terminus of the construct with linkers optionally interspersed between domains (See paragraph 00231-00233).  

Reference of Interest – Not Relied Upon
The reference of Church et al. (WO 2016/028843 – cited herein) teaches a method of utilizing nCas9 to nick targeted double stranded DNA and then adding a DNA polymerase such as error prone Phi29 polymerase to synthesize a new DNA strand from the target sequence where the nick is initiated.  They, do not however, teach wherein the nCas9 and Phi29 polymerase are in a fusion protein.

Conclusion
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        08 March 2022